Citation Nr: 1030303	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  06-15 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lower back 
disability.

2.  Entitlement to service connection for a disability of the 
lower extremities to include peripheral neuropathy and 
radiculopathy, to include as secondary to exposure to the 
herbicide Agent Orange and as secondary to the lower back 
disability.

3.  Entitlement to a compensable evaluation for bilateral hearing 
loss.

4.  Entitlement to an increased evaluation for residuals of 
stress fracture to the third metatarsal, right foot, prior to 
February 9, 2009 and beginning April 1, 2009, currently evaluated 
as 10 percent disabling.

5.  Entitlement to an effective date earlier than December 23, 
2008 for a finding of competency.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to October 
1970. 

This appeal arises before the Board of Veterans' Appeals (Board) 
from rating decisions rendered in March 2004, June, 2005, October 
2006, August 2009 and November 2009 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

The veteran testified before the undersigned Acting Veterans Law 
Judge in May 2010.  A transcript of the hearing is associated 
with the claims file.

Procedurally, it is noted that the RO has adjudicated the 
Veteran's claim for service connection for a lower back 
disability as requiring the submission of new and material 
evidence to reopen the previous claim.  However, the Board notes 
that the Veteran's submission of a VA Form 9 in July 2004 may be 
accepted as a timely notice of disagreement to the March 2004 
rating decision in which service connection for a low back 
condition was originally denied.  A statement of the case was not 
thereafter issued until February 2008, and the Veteran perfected 
his appeal with a timely VA Form 9 submitted in March 2008.  The 
Board thus finds that the Veteran appealed the original, March 
2004, rating decision.  New and material evidence is not required 
to reopen the claim and the issue is one of service connection.  
See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

In addition, the Veteran's representative requested in the May 
2010 hearing that the adjudication of service connection for the 
Veteran's disability of the lower extremities also include 
consideration of whether the Veteran's symptoms represent 
residuals of injury to the lower back to include the inservice 
motor vehicle accident (MVA).  See Clemons v. Shinseki, 23 Vet. 
App. 1, 5-6 (2009).

The issues have been recharacterized as presented on the first 
page of this decision.

The RO granted a temporary total evaluation under 38 C.F.R. 
§ 4.30 (2009) for the residuals of stress fracture to the third 
metatarsal of the right foot in an August 2009 rating decision, 
confirming and continuing the 10 percent evaluation prior to 
February 9, 2009 and beginning April 1, 2009.  As the grant of a 
temporary total evaluation does not constitute a full grant of 
all benefits possible, and as the veteran has not withdrawn his 
claim, the issue concerning entitlement to an increased rating 
for the right foot disability remains pending.  See AB v. Brown, 
6 Vet. App. 35 (1993).

The Veteran argued in a May 2006 VA Form 9 that VA 
determined incorrectly that pension provided the greater 
benefit as compared to his disability pay.  In a VA Form 9 
filed in February 2010, the Veteran further argued that 
his percentage of disability pay has not been correctly 
calculated.  In addition, he testified in May 2010 that he 
believes he has been underpaid in the amount of 
$11,000.00.  To the extent that these statements may 
represent claims that have not yet been adjudicated, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND


Review of the record shows the Veteran is now receiving 
disability benefits from the Social Security Administration (SSA) 
effective in October 2006.  The record shows that the Veteran 
received SSA benefits prior to 1994, and that the RO requested 
the Veteran's SSA records in 1998, to no avail.  However, there 
is no evidence that the RO requested the Veteran's SSA records 
since he again became eligible in 2006.  These records must be 
obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
see also Tetro v. Gober, 14 Vet. App. 110 (2000).

In addition, the December 2007 VA examination for spine provides 
an inadequate basis upon which to adjudicate the claim for 
service connection for a lower back disability.  The examiner 
opined that the Veteran's lower back disability was not the 
result of active service, including the inservice MVA.  The 
examiner's reasoning was based, in part, on service treatment 
records showing treatment for a dull ache in the thoracic, rather 
than lumbar, spine, specifically T7 through T11.  The examiner 
noted that the Veteran reported that the L3 vertebrae was the 
source of his discomfort.  

The examiner observed that the record did not reveal a history of 
MVA in service.  However, the examiner did not discuss lay 
evidence dated in January 2004 attesting that the inservice MVA 
happened and that the Veteran was in the car at the time of the 
accident; and the testimony and statements of the Veteran and his 
witnesses as to the continuity of his lower back symptomatology 
from active service to the present.  Of importance are statements 
submitted in 2004 that create continuity of back problems from 
1975 to the present.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. 
Cir. 2006).  However, while lay witnesses are competent to 
describe experiences and symptoms that result therefrom, because 
laypersons are not trained in the field of medicine, they are not 
competent to provide opinions relating to the diagnosis or 
etiology of diseases or disabilities. Id; see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, it is 
necessary to remand for an examination to take into account all 
of the evidence, to include the lay witnesses' statements, 
clinical findings, and other medical evidence in determining the 
nature, extent, and etiology of the Veteran's lower back 
disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see 
also McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Moreover, nerve conduction studies completed by VA in July 2004 
present clinical findings of bilateral lower extremity 
sensorimotor peripheral neuropathy with active axonal denervation 
in the right vastus medialis, adductor longus, and left 
gastrocnemius as well as the paraspinal muscles.  In addition, 
service personnel records establish that the Veteran served in 
Vietnam from June 1965 to June 1966 and from October 1966 to 
October 1967.  Peripheral neuropathy is a condition for which, 
under certain circumstances, presumptive service connection may 
be granted for Veterans who were exposed to the herbicide Agent 
Orange during active military service.  See 38 U.S.C.A. § 
1116(a)(2)(3); 38 C.F.R. §§ 3.307, 3.309(e).  It is therefore 
necessary to remand for VA examination to determine whether the 
Veteran manifests peripheral neuropathy for which presumptive 
service connection may be granted, and to determine the nature, 
extent, and etiology of any other lower extremity disability that 
may be present.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

Finally, in a VA Form 9 submitted in December 2009, the Veteran 
submitted a timely notice of disagreement to the effective date 
assigned the finding of competency in the November 2009 rating 
decision.  As the RO has not yet issued a statement of the case, 
the Board is obligated to remand this issue.  Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999)

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
both VA and private, who have treated the 
veteran for his low back, lower extremity, 
hearing loss disability, and right foot 
disabilities since October 2009.  After 
securing the necessary release, the RO 
should obtain these records.

2.  The RO or AMC should obtain a copy of 
the decision awarding the Veteran SSA 
disability benefits and any and all medical 
evidence relied upon in that determination.

3.  Thereafter, the RO or AMC should 
schedule the Veteran for VA examinations to 
determine the nature, extent, and etiology 
of his claimed lower back disability and 
disability of the lower extremities to 
include peripheral neuropathy and 
radiculopathy, and the nature and extent of 
his service-connected bilateral hearing 
loss and residuals of stress fracture to 
the third metatarsal, right foot.  All 
indicated tests and studies, including 
audiometric testing, must be performed.  

The claims folder must be reviewed by the 
examiner(s) in conjunction with the 
examination(s).  All reported symptoms and 
observed pathology attributed to the 
bilateral hearing loss and residuals of 
stress fracture to the third metatarsal, 
right foot, must be fully described.  

The examiner(s) should identify any current 
thoracic and lumbar spine pathology and 
pathology of the lower extremities and 
proffer an opinion as to whether it at 
least as likely as not (i.e. 50 percent or 
greater probability) that any thoracic 
and/or lumbar spine pathology and pathology 
of the lower extremities had their onset 
during the Veteran's active service or, in 
the alternative, are etiologically related 
to the Veteran's military service or any 
incident therein including the inservice 
MVA, exposure to Agent Orange, or is 
etiologically related to any service-
connected disability(ies).  

A complete rationale must be provided for 
all opinions expressed.  

4.  The RO must issue a statement of the 
case as to the issue of entitlement to an 
effective date earlier than December 23, 
2008 for a finding of competency.  The 
Veteran and his representative are reminded 
that to vest the Board with jurisdiction 
over these issues, a timely substantive 
appeal must be received.  If the Veteran 
perfects an appeal as to the issue, the 
case must be returned to the Board for 
appellate review. 

5.  After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the Veteran's 
claims for entitlement to service 
connection for a lower back disability and 
disabilities of the lower extremities 
including peripheral neuropathy and 
radiculopathy to include as secondary to 
exposure to the herbicide Agent Orange and 
as secondary to the lower back disability, 
and to increased evaluations for bilateral 
hearing loss and for residuals of stress 
fracture to the third metatarsal, right 
foot prior to February 9, 2009 and 
beginning April 1, 2009 with application of 
all appropriate laws and regulations, 
including consideration of lay statements, 
and consideration of any additional 
information obtained as a result of this 
remand.  If the benefits sought are not 
granted in full, the Veteran should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  
Thereafter, the appeal must be returned to 
the Board for appellate review. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no action 
until he is so informed.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
Veteran is advised that failure to appear for VA examinations 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2007).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



